Citation Nr: 0807032	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1947 until 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU.

In December 2007, a travel Board hearing was held at the St. 
Petersburg, Florida, RO, before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c), (d).  A 
transcript of that hearing has been associated with the 
claims file. 

In October 2007, the veteran and his representative requested 
that the case be advanced on the docket.  In January 2008, 
the Board granted the veteran's motion to advance this case 
on the docket based on a finding of good cause.  See 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

The evidence demonstrates that the veteran is not employable 
as a result of his service-connected disabilities, 
particularly post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321(b), 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for entitlement to a TDIU in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for entitlement to a TDIU has been accomplished.  In 
this decision, the Board has assigned a total disability 
rating based on individual unemployability, which represents 
a complete grant of the benefit sought on appeal.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of 
VA's duties to notify and assist is not required.

Factual Background

The veteran filed a TDIU claim in July 2005, indicating that 
his service-connected PTSD, hearing loss and residuals of 
frozen feet rendered him unemployable.  He reported that he 
had last worked full time in April 1987 as a machine shop 
foreman and became too disabled to work after that time.  He 
stated that he had not looked for employment since 1987.  He 
indicated that he did not receive disability retirement 
benefits.

A VA PTSD examination dated in May 2005 indicated that the 
veteran's symptomatology included persistent nightmares and 
flashbacks, increased isolation and irritability.  It was 
noted that he had last worked as a machine shop foreman in 
1989 and had difficulty with peers and authority, but worked 
there for 25 years without taking any time off due to PTSD.  
The report stated that the veteran had several close friends.  
Mental status examination revealed that the veteran had 
occasional suicidal ideation with no plan or intent and some 
short-term memory impairment.  Impulse control was described 
as fair, due to indications of anger.  The veteran was fully 
oriented, with good hygiene, normal speech and no indications 
of panic attacks or abnormal sleep patterns.  A diagnosis of 
chronic, symptomatic PTSD was made and a GAF score of 45 was 
assigned.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

In a June 2005 rating action, a 70 percent evaluation was 
granted for PTSD.

The veteran underwent psychiatric evaluation in October 2005.  
The veteran's PTSD symptoms included nightmares, night 
sweats, intrusive thoughts of Korea, and sleep disturbances.  
It was noted that the veteran had last worked in 1987 when he 
resigned from a machine shop due to nerves and an inability 
to tolerate other people.  Prolonged PTSD was diagnosed, and 
a GAF score of 42 was assigned.  A psychiatrist opined that 
the veteran was considered to be totally and permanently 
disabled and unemployable for VA purposes.  It was explained 
that he was unable to work due to PTSD symptomatology 
evidenced by social isolation, an inability to tolerate 
others and intrusive memories of war since 1987.  

VA records, dated from April 2006 to January 2007, showed 
that the veteran was experiencing some improvement of his 
PTSD symptoms and GAF scores of 55 to 58 were assigned during 
that time.  No information or opinion as to the veteran's 
employability was offered in those records. 

The veteran underwent a VA general medical examination in 
April 2007, and the claims folder was reviewed.  With regard 
to his service connected residuals of frozen feet, it was 
reported that the veteran had developed frostbite of the feet 
whole serving in Korea and that, since that time, the veteran 
had experienced a constant progressive painful paresthesia 
and numbness of both feet.  The veteran complained of pain, 
numbness and cold sensitivity and reported that he had 
difficulty walking and standing.  Examination of the feet 
revealed that dorsalis pedis pulses were not palpable 
bilaterally.  The veteran's gait was described as unsteady, 
but there was no sensory or motor deficit.  The examiner 
opined that the cold injury residuals would not prevent the 
veteran from being employable in a sedentary position.

A VA PTSD examination was conducted in June 2007.  At that 
time, the veteran's symptoms included nightmares, sleep 
disturbance, flashbacks, mood changes, depression, 
irritability and suicidal preoccupation.  The examiner 
summarized that the veteran had described a significant 
increase in PTSD symptoms during the past two years, 
coinciding with the loss of his wife after 54 years of 
marriage.  It was observed that the increase in symptoms was 
confirmed by the veteran's treating psychiatrist, who 
certified the veteran's unemployability and had prescribed 
increased amounts and dosages of antidepressant and 
tranquilizing medication.  Mental status examination 
indicated that the veteran was having some auditory 
hallucinations.  The examiner commented that the veteran's 
PTSD symptoms had been increasing over the last two years, 
during which time the veteran also continued to be unemployed 
and with limited social contacts, having alienated some of 
the people close to him because of irascible and threatening 
behavior.  Chronic severe PTSD was diagnosed, and a GAF score 
of 45, indicative of serious to major impairment, was 
assigned.

The VA examiner summarized that the veteran presented a 
socially conspicuous, pathetic picture due to his extreme 
tension as he relives memories of the Korean War, seemingly 
on the brink of lashing out either at himself or people 
around him.  The examiner opined that it would be unrealistic 
to have him attempt working in paid employment, as people 
around him would back off, feeling scared and concerned.  It 
was noted that the veteran was so preoccupied with internal 
images of the war that he would be unable to memorize 
instructions from supervisors, or to peacefully get along 
with co-workers.  It was also mentioned that the veteran's 
quality of life had been markedly impaired due to his 
extensive nightmares.  The examiner concluded that all of 
this was occurring in spite of intensive psychiatric 
outpatient treatment, leading to a very guarded outlook for 
the future. 

The veteran presented testimony at a travel Board hearing 
held in December 2007.  At that time, the veteran testified 
that psychiatric (PTSD), neurological (residuals of frozen 
feet) and orthopedic symptomatology (residuals of a shell 
fragment wound of the left heel) attributed to service-
connected disorders, collectively rendered him unemployable.  

Legal Analysis

The veteran contends that his service connected disabilities 
have rendered him unemployable and requests a total 
disability rating due to individual unemployability. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).  

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359 (noting standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment may be held to exist, on a facts found 
basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's service-connected disabilities consist of PTSD, 
currently evaluated as 70 percent disabling; residuals of a 
frozen left foot, currently evaluated as 20 percent 
disabling; residuals of a frozen right foot, currently 
evaluated as 10 percent disabling; tinnitus, currently 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the left heel and bilateral hearing loss; 
currently evaluated as noncompensably (zero percent) 
disabling.  A combined 80 percent disability rating is in 
effect.

Because the veteran's combined disability rating is 80 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD is rated as 70 percent 
disabling), his service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) (2007).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.

The veteran's presentation has focused on the impact that his 
service-connected PTSD has had on his employability.  The 
Board additionally notes that a review of the medical 
evidence of record does not indicate that any of the 
veteran's numerous other service-connected disabilities have 
significantly effected the veteran's ability to obtain or 
maintain substantially gainful employment.

In this case, the record contains two VA medical opinions, 
one offered in October 2005 and the other in June 2007 both 
of which concluded that the veteran is not employable in any 
capacity due to solely PTSD symptomatology.  There is no 
contrary opinion on file.  These opinions discussed the 
veteran's isolation tendencies, inability to relate to and 
get along with people generally, impulsive angry behavior, 
and preoccupations with thoughts of war, as factors which 
render him unemployable.  The Board finds too, that all of 
these symptoms combined have a significant and adverse impact 
on his ability to obtain and maintain substantially gainful 
employment.

While it may be true that VA outpatient records, dated during 
the interim between the VA medical opinions provided in 
October 2005 and June 2007, appeared to show some improvement 
in PTSD symptomatology with improved GAF scores, nothing in 
those records addressed the veteran's employability.  
Moreover, the Board would not be free based on the 
aforementioned evidence alone to substitute its own medical 
judgment in place of the competent medical opinions already 
provided for the record.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of an expert.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the veteran is 
able to obtain any employment or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the veteran's PTSD symptoms are sufficient in and of 
themselves to prevent the veteran from maintaining 
substantially gainful employment.
In summary, the Board finds that the evidence is in equipoise 
as to whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt 
rule, the appeal is allowed.


ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


